Citation Nr: 0504210	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1998 and subsequent rating actions from the Des 
Moines, Iowa, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
PTSD.  

After a December 2000 Board decision affirmed the denial of 
entitlement to service connection for PTSD, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC).  The CAVC in November 2002 vacated the 
December 2000 Board decision and remanded the matter to the 
Board for readjudication.  Before the case was returned to 
the Board, the VA appealed the CAVC's order to the United 
States Court of Appeals for the Federal Circuit (CAFC).  In 
January 2004, the CAFC vacated the CAVC's November 2002 order 
and remanded the case to the CAVC.  In March 2004, the CAVC 
again vacated the December 2000 Board decision and remanded 
the matter to the Board for readjudication.  Before the case 
was returned to the Board, the VA filed a motion for 
reconsideration.  In August 2004, the CAVC granted the VA's 
motion for reconsideration, revoked its March 2004 order, and 
again vacated the December 2000 Board decision and remanded 
the matter to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


REMAND

As stated in the CAVC's August 2004 order, a remand is 
necessary to inform the veteran of the evidence that is 
necessary to substantiate the claim, which evidence the 
claimant is to provide, which evidence the VA will attempt to 
obtain for the claimant, and the period of time in which the 
claimant is allowed to respond to notices.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 
2003).  A remand would also allow the RO the opportunity to 
inform the veteran that he should provide any evidence in his 
possession that pertains to the claim.  VAOPGCPREC 1-2004 
(February 24, 2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD based upon the entire evidence of 
record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

Thereafter, if appropriate, the claim should be returned to 
the Board for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




